Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-17 are presented for examination.

Information Disclosure Statement
2.	The listing of references in the specification, for example NPL listed in paragraph [0044] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
3.	The disclosure is objected to because of the following informalities: 
The published year of NPL listed in paragraph [0197] is missing. Instead the specification states “[Year]”.
Appropriate correction is required.


Claim Objections
4.	Claims 1-11 and 13-15 are objected to because of the following informalities:
	As per Claims 1-10, they are directed a method; however, Claim 1 recites a “method comprising one or more processors configured to perform operations” which is deficient in claim structure.  The phrase “method” in Claim 1-10 would be better as “system”.
	As per Claim 1 and 11, they recite the phrase “Black Hole Particle Swarm Optimization” in line 1 which would be better as “Black Hole Particle Swarm Optimization (BHPSO)”.
As per Claim 1 and 11, they recite the phrase “a 1st producer” in the step b. which would be better as “a first producer”.
As per Claim 1 and 11, they recite the limitation “the producers” and “the injectors” in the step d.-i. which would be better as “producers” and “injectors” respectively to avoid a possible antecedent basis issue.
As per Claim 1 and 11, they recite the phrase “where one is used for” in the step d. i. which would be better as “where the first one is used for”.
As per Claim 1 and 11, they recite the limitation ““black hole”” in the step d.-ii. Which is unclear what the limitation refers. what is a definition of ““black hole””?
As per Claim 1 and 11, they recite the limitation “the well locations/well heels” in the step d.-iii. which would be better as “well locations/well heels”. Further it is unclear how the limitation “the remaining wells” in the step d.-iii. which would be better as “remaining wells” is defined.
As per Claim 1 and 11, they recite the limitation “the maximum NHCT value” in the step d.-iii. which would be better as “a maximum NHCT value”. Further it is unclear what the limitation “NHCT value” is. How is it defined?
As per Claim 1 and 11, they recite the limitation “the well locations/well heels” in the step d.-iv. which would be better as “well locations/well heels”. 
As per Claim 1 and 11, they recite the limitation “the maximum NHCT value” in the step d.-iv. which is unclear what the limitation “NHCT value” refers and which would be better as “a maximum NHCT value”. How is it different from “maximum NHCT value” in the step d.-iii.?
As per Claim 1 and 11, they recite the limitation “the optimal azimuth of the horizontal section” and “the average NHCT values” in the step d.-v. which would be better as “an optimal azimuth of a horizontal section” and “average NHCT values” respectively. 
As per Claim 1 and 11, they recite the limitation “the one that leads to the minimum costing of the placed wells” in the step d.-vi. which would be better as “one that leads to a minimum costing of the placed wells”.  Further the limitation “the placed wells” is referring to “placed producers” in the step d. iii. and/ or placed “injectors” in the step d. vi. or both?
As per Claim 1 and 11, they recite the limitation “a reservoir simulation models” in the step e. which would be better as “reservoir simulation models”.
As per Claim 1 and 11, they recite the limitation “the global best of the swarm” in the step g. which would be better as “a lobal best of the swarm”.
As per Claim 2, it recites the limitation “the information” in line 1-2 which would be better as “information”.
As per Claim 3, it recites the limitation “the first well in BHPSO” in line 1 which would be better as “a first well in Black Hole Particle Swarm Optimization (BHPSO)”. 
As per Claim 3, it recites the limitation “a disk “Black Hole”” in line 4 which is unclear what the limitation refers. Further it recites the limitation “the search area for the optimization algorithm” in line 8-9 which would be better as “a search area for an optimization algorithm”. 
As per Claim 3, it recites the limitation “the total NHCT.sub.map_cuttoff area” in line 6-7 which would be better as “a total NHCT.sub.map_cuttoff area”.
As per Claim 4, it recites the limitation “picking the location” in line 2 which would be better as “picking a location”.
As per Claim 4, it recites the limitation “the black hole operator” in line 5 which would be better as “the Black Hole operator”. Further it recites the limitation “(NHCT.sub.map_prod) for producers” in line 4 which would be better as “NHCT.sub.map_prod for producers”.
As per Claim 5, it recites the limitation “with the option to alter the trajectory type” in line 2 which would be better as “with an option to alter a trajectory type”. Further it recites the limitation “selecting the azimuth” in line 5 which would be better as “selecting an azimuth”.
As per Claim 5, it recites the limitation “trajectory type (horizontal vs. vertical wells)” in line 2-3 which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter.
As per Claim 5, it recites the limitation “the maximum cumulative NHCT” in line 6 which would be better as “a maximum cumulative NHCT”.  
As per Claim 6, it recites the limitation ““simulation cases”” in line 2 which is unclear what the limitation refers.
As per Claim 6, it recites the limitation “the optimization parameters” in line 3 which would be better as “optimization parameters” and the limitation “the position and velocity” in line 4 which would be better as “a position and velocity”. 
As per Claim 6, it recites the limitation “the values of the parameters” in line 5 which would be better as “values of the optimization parameters”.
As per Claim 9, it recites the “the optimization workflow of the algorithms independent of the number of wells involved in the field” which would be better as “an optimization workflow of algorithms independent of the number of wells involved in a field”.	As per Claim 10, it recites the limitation “the computational load of the algorithm” in line 2 which would be better as “a computational load of any algorithm”. It also recites the limitation “their” in line 3 which is unclear what the limitation refers.
As per claim 13, it recites the limitation “well trajectories;” in line 2 which would be better as “well trajectories” and the limitation “a reservoir model;” in line 4 which would be better as “a reservoir model,”.
As per Claim 14, it recites the limitation “the horizon/depth” in line 2 which would be better as “a horizon/depth”. Further Claim 14 recites the limitation “the largest quantity” in line 3 which would be better as “a largest quantity”.
As per Claim 15, it recites the limitation “the radius of the disk” I line 3 which would be teeter as “a radius of the disk” and the limitation “the maximum number of wells” in line 4 which would be better as “a maximum number of wells”. Further it recites the limitation “cannot be” in line 6 that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure; therefore, it does not limit the scope of a claim or claim limitation. No patentable weight could be given.
As per Claim 15, it recites the limitation “the well spacing” in line 5 which is unclear what the limitation refers. Is it referring to “well spacing that is the radius of the disk” in line 3 or “well spacing factor” which is claimed in Claim 11?
As per Claim 16, it recites the limitation “the well azimuth, .delta..sub.Azimuth” in line 2 which would be better as “well azimuth, .delta..sub.Azimuth” and “the well azimuth” in line 3 which would be better as “the well azimuth, .delta..sub.Azimuth” to avoid a possible antecedent basis issue.
As per Claim 17, it recites the limitation “the optimization of the well azimuth” in line 2-3 which would be better as “an optimization of a well azimuth” to avoid a possible antecedent basis issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, it recites a relative term “poor” in the step a. which renders the claim indefinite. The term “poor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As per Claim 1, it recites the limitation “input parameters(position variables) for each particle in the swarm, wherein the plurality of input parameters include a well spacing factor (Discrete parameter), a Trajectory (Binary parameter), a 1st producer position (Discrete parameter), and a Well count (Discrete parameter)” in the step b. which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter.
As per Claim 1, it recites the limitation “the 2.times. technical well spacing (TWS)” in the step d.-ii. which lacks antecedent basis.
As per Claim 1, it recites the limitation “a black hole (of radius 2.times.TWS) in the NHCT map” in step d.-iii which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter. Further it is unclear which “NHCT map” is referring to. Is it “first NHCT map” or “second NHCT map” in step d. ii.?
As per Claim 1, it recites the limitation “a black hole (of radius 1.times.TWS) in the NHCT map” in step d.-iv which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter. Further it is unclear which “NHCT map” is referring to. Is it “first NHCT map” or “second NHCT map” in step d. ii.?
As per Claim 1, it recites the limitation “rotating the wells” in the step d.-v. which is unclear what the limitation refers. In particular, it is unclear which “the wells” refers. Is it “remaining wells” in the step d.-iii., the injectors or producers?  Further it recites the limitation “the bypassed cells” which lacks antecedent basis.
As per Claim 1, it recites the limitation “the program is finished” in the step g. which is unclear what the limitation “the program” refers.  Also there is insufficient antecedent basis for this limitation in the claim.
As per Claim 1, it recites the limitation “on the cut” in the step g. which is unclear what the limitation “the cut” refers.  Also there is insufficient antecedent basis for this limitation in the claim.
As per Claim 2, it recites the limitation “a three-dimensional reservoir simulation model (i, j coordinates)” which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter. Further Claim 2 recites the limitation “calculating the NHCT” which is unclear what the limitation refers. The limitation “the NHCT” is referring to “NHCT map”, “NHCT value” in Claim 1 step d.-iii and step d. -iv., or “NHCT values” in Claim 1 step d.-v.?
As per As per Claim 2, it recites the limitation “
    PNG
    media_image1.png
    109
    739
    media_image1.png
    Greyscale
What are sub-elements N,  i, j, k?
As per Claim 3, it recites the limitation “the well location (i and j coordinates)” in line 2-3 which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter.  Further the limitation “the well location (i and j coordinates)” in line 2-3 refers “first well” in line 1 or “each cell in direction of a three-dimensional reservoir simulation model (i, j coordinates)” in Claim 2?
As per Claim 3, it recites the limitation “the NHCT.sub.map_prod” in line 4 which is unclear what the limitation refers. How is it different from the “NHCT map” in Claim 2? Also there is insufficient antecedent basis for this limitation in the claim.	As per Claim 3, it recites the limitation “a cut-off NHCT.sub.map at a value of 2 m to reduce the search area for the optimization algorithm in line 8-9 which is unclear what the limitation refers. Is the limitation “a cut-off NHCT.sub.map” referring to the “NHCT map” in Claim 2? Also what is “2m” ?  
As per Claim 4, it recites the limitation “the NHCT.sub.maps” which is unclear what the limitation refers. Is it “NHCT map” in Claim 2 or  “NHCT.sub.map”  in Claim 3?
As per Claim 4, it recites the limitation “the relevant black-holed maps,” in line 3-4 which is insufficient antecedent basis for this limitation in the claim.
As per Claim 5, it recites the limitation “the toe” in line 4 which is unclear what the limitation refers what is “toe”? Also there is insufficient antecedent basis for this limitation in the claim.
As per Claim 5, it recites the limitation “the NHCT” in line 4-5 which is unclear what the limitation refers. The limitation “the NHCT” is referring to “NHCT map”, “NHCT value” in Claim 1 step d.-iii and step d. -iv., “NHCT values” in Claim 1 step d.-v., or “NHCT” in  Claim 2?
As per Claim 6, it recites the limitation “the swarm evaluation and algorithmic parameters” in line 1 which is insufficient antecedent basis for this limitation in the claim.
As per Claim 8, it recites the limitation “type (injectors, producers), trajectory (vertical, horizontal)” which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter.
As per Claim 11, it recites a relative term “low” in the step of a which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As per Claim 11, it recites the limitation “input parameters(position variables) for each particle in the swarm, wherein the plurality of input parameters include a well spacing factor (Discrete parameter), a Trajectory (Binary parameter), a 1st producer position (Discrete parameter), and a Well count (Discrete parameter)” in the step b. which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter.
As per Claim 11, it recites the limitation “the 2.times. technical well spacing (TWS)” in the step d.-ii. which lacks antecedent basis.
As per Claim 11, it recites the limitation “a black hole (of radius 2.times.TWS) in the NHCT map” in step d.-iii which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter. Further it is unclear which “NHCT map” is referring to. Is it “first NHCT map” or “second NHCT map” in step d. ii.?
As per Claim 11, it recites the limitation “a black hole (of radius 1.times.TWS) in the NHCT map” in step d.-iv which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter. Further it is unclear which “NHCT map” is referring to. Is it “first NHCT map” or “second NHCT map” in step d. ii.?
As per Claim 11, it recites the limitation “rotating the wells” in the step d.-v. which is unclear what the limitation refers. In particular, it is unclear which “the wells” refers. Is it “remaining wells” in the step d.-iii., the injectors or producers?  Further it recites the limitation “the bypassed cells” which lacks antecedent basis.
As per Claim 11, it recites the limitation “the program is finished” in the step g. which is unclear what the limitation “the program” refers.  Also there is insufficient antecedent basis for this limitation in the claim.
As per Claim 11, it recites the limitation “on the cut” in the step g. which is unclear what the limitation “the cut” refers.  Also there is insufficient antecedent basis for this limitation in the claim.
As per Claim 13, it recites the limitation “a fine (geocelluar) grid” in lines 4-5 which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-10 recite steps or acts including deploying a Black Hole operator; thus, the claims are to a process, which is one of the statutory categories of invention.  Claim 11-17 is directed to a “computer program product comprising computer-readable instruction means stored on a non-transitory computer-readable medium that are executable by a computer having a processor for causing the processor to perform operations”. Because a computer program is claimed in a process where the computer is executing the computer program’s instructions, the claim is a process claim which is statutory.
(Step 2A – Prong One) The claims 1 and 11 recite:
 a. generating a net hydrocarbon thickness (NHCT) map with a predefined cut-off on poor reservoir properties areas (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using equation (3) as described in the paragraph [00063]-[0064]); 
b. initializing a plurality of input parameters(position variables) for each particle in the swarm, wherein the plurality of input parameters include a well spacing factor (Discrete parameter), a Trajectory (Binary parameter), a 1st producer position (Discrete parameter), and a Well count (Discrete parameter) (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations as described in the paragraph [0129]-[0135]); 
c. selecting the position of the first producer on the cut-off NHCT map (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm such as PSO as described in the paragraph [0046]); 
d. deploying a Black Hole operator (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm such as PSO) as described in the paragraph [0063]) including: 
i. generating two copies of the NHCT map, wherein one is used for placing the producers and the second one is used for placing the injectors (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0078]-[0079]), 
ii. eliminating a disk or a "black hole" around the well of a radius equal to the 2.times. technical well spacing (TWS) of the first NHCT map and a radius equal to TWS of the second NHCT map (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0132]-[0133], [0139]-[0142]), 
iii. positioning the well locations/well heels of the remaining wells by order in cells having the maximum NHCT value and then creating a black hole (of radius 2.times.TWS) in the NHCT map corresponding to producers placement after the placement of each producer (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0135], [0139]-[0142]), 
iv. positioning the well locations/well heels of the injectors by order in cells having the maximum NHCT value and then creating a black hole (of radius 1.times.TWS) in the NHCT map corresponding to injector placement after the placement of each injector (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [1035], [0139]-[0142]), 
v. creating either horizontal wells or vertical wells, wherein the horizontal wells are created by rotating the wells with a predefined horizontal section length  (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [1036], [0139]-[0142]); and then selecting the optimal azimuth of the horizontal section based on the average NHCT values of the bypassed cells (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0136], [0139]-[0142]), 
vi. testing different platform locations and selecting the one that leads to the minimum costing of the placed wells (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0079]); 
e. running a reservoir simulation models using a reservoir simulator once the vertical wells or the horizontal wells are created (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0139]); 
f. evaluating an objective function for each particle in the swarm (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0142]).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “processor” (Claim 1 and 11), “program” (Claim 1 and 11), “non-transitory computer-readable medium” (Claim 11), “computer” (Claim 11), “computer program product” (Claim 11-17), and “pre-processor” (Claim 13) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further the limitation “input parameters include a well spacing factor (Discrete parameter), a Trajectory (Binary parameter), a 1st producer position (Discrete parameter), and a Well count (Discrete parameter)” and “swarm” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). The limitation “g. implementing a decision step to determine whether a maximum iteration is reached or if a convergence condition is reached, wherein if either maximum iteration is reached or if a convergence condition is reached, then the program is finished, and if either maximum iteration is not reached or if a convergence condition is not reached, then step h. is implemented followed by step c. of selecting the position of the first producer on the cut and proceeding to the Black Hole Operator; and updating velocity, position and local best of each particle and the global best of the swarm” (Claim 1 and 11) is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). Further the addition element “disk”, “black hole”, “simulation models”, “a reservoir simulator”, “simulation cases”, “oil and gas field development”, and “field” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).
These additional elements do not integrate Black Hole Particle Swarm Optimization method into a practical application because they do no more than implement the mathematical modeling on a computer which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “processor” (Claim 1 and 11), “program” (Claim 1 and 11), “non-transitory computer-readable medium” (Claim 11), “computer” (Claim 11), “computer program product” (Claim 11-17), and “pre-processor” (Claim 13) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the addition element “input parameters including…”, “swarm”, “disk”, “black hole”, “simulation models”, “a reservoir simulator”, “a decision step”, “program”, “simulation cases”, “oil and gas field development”, and “field” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).
	
Further dependent claims 2-10 and 11-17 recite:
2. The method of claim 1, wherein the NHCT map is generated by consolidating the information from porosity, permeability and hydrocarbon initially; for each cell in the aerial direction of a three-dimensional reservoir simulation model (i, j coordinates), calculating the NHCT as following: NHCT.sub.ij=.SIGMA..sub.k=1.sup.N.sup.k.phi..sub.ijkNTG.sub.ijk(1-Sw.sub.- ijk)Z.sub.ijk; where .phi..sub.ijk, NTG.sub.tJk, Sw.sub.ijk and Z.sub.ijk denote a porosity, a net-to-gross, a water saturation and a thickness of a grid block cell ijk (mathematical concepts).
3. The method of claim 2, further comprising placing the first well in BHPSO by placing only one well in a Particle Swarm Optimizer (PSO); PSO selecting the well location (i and j coordinates) based on results from previous iterations(mathematical concepts); once the well location is selected, eliminating a disk "Black Hole" from the NHCT.sub.map_prod around the selected location with a radius equals to 2.times.TWS, where TWS is the Technical Well Spacing; TWS is defined by: TWS = A r 2 .pi. N w F , ##EQU00004## where A.sub.r, N.sub.w and F denote, the total NHCT.sub.map_cuttoff area, the number of wells, and the "well spacing factor", respectively (mathematical concepts); and providing the NHCT.sub.map_cuttoff is a cut-off NHCT.sub.map at a value of 2 m to reduce the search area for the optimization algorithm (mathematical concepts).
4. The method of claim 3, further comprising placing the remaining wells by: using the the NHCT.sub.maps to sequentially place the remaining wells(mathematical concepts); picking the location of the next producer or injector based on the maximum NHCT value on the relevant black-holed maps, (NHCT.sub.map_prod) for producers and NHCT.sub.map_inj for injectors; placing the producers with the black hole operator while blacking the NHCT.sub.map_prod with a radius of 2.times.TWS and the NHCT.sub.map_inj with a radius 1.times.TWS around the location of the placed producers; after placing all the producers, placing the injectors while blacking again the NHCT.sub.map_inj with a radius of 2.times.TWS around the location of the placed injectors; and ensuring a pattern (mathematical concepts).
5. The method of claim 4, further comprising optimizing horizontal well azimuths by: providing the PSO algorithm with the option to alter the trajectory type (horizontal vs. vertical wells) (mathematical concepts); providing the trajectory option as a binary variable where all wells are either horizontal or vertical (mathematical concepts); for horizontal trajectory, after locating the toe, assessing the NHCT corresponding to different azimuths and selecting the azimuth crossing through the cells having the maximum cumulative NHCT (mathematical concepts); placing the horizontal wells in a plurality of specified vertical layers and altering by PSO the plurality of specified vertical layers length as an optimization parameter(mathematical concepts); and providing an increment as a user-set parameter (insignificant extra solution activity – data gathering); and choosing the wells for the vertical trajectory to be fully penetrating all the layers (mathematical concepts).

6. The method of claim 5, further comprising updating the swarm evaluation and algorithmic parameters by: holding several particles or "simulation cases" in each PSO iteration, wherein the optimization parameters are updated at each iteration (mathematical concepts); feeding the simulation results into an operator that updates the position and velocity of each particle (insignificant extra solution activity – data gathering); defining the values of the parameters of the next iteration in the optimization process by the updated position of each particles (insignificant extra solution activity – data gathering); and reiterating the updating the swarm evaluation and algorithmic parameters until convergence criteria is met (mathematical concepts).
7. The method of claim 6, further comprising using the Black Hole Particle Swarm Optimization method for well placement optimization in oil and gas field development (insignificant extra solution activity).
8. The method of claim 6, further comprising using the Black Hole Particle Swarm Optimization method to jointly optimize the well count, location, type (injectors, producers), trajectory (vertical, horizontal), and horizontal section length (mathematical concepts).
9. The method of claim 6, further comprising using the Black Hole Particle Swarm Optimization method to make the optimization workflow of the algorithms independent of the number of wells involved in the field (insignificant extra solution activity).
10. The method of claim 6, further comprising using the Black Hole Operator to work back to back with any algorithm to decrease the computational load of the algorithm  (insignificant extra solution activity) by making their operation independent of the number of wells involved (mathematical concepts).

12. The computer program product of claim 11, further comprising using the Black Hole Particle Swarm Optimization with at least two steps: predefining the horizontal wells with a predefined horizontal section length (Hz.sub.L) (mathematical concepts); providing a pattern water injection with an injector to producer ratio of one (IP.sub.R) (mathematical concepts).
13. The computer program product of claim 12, further comprising generating ready to be used wells trajectories (mathematical concepts); for reservoir simulation purposes; and providing an input data and a plurality of parameters including: building the NHCT map using a pre-processor, and generating the NHCT map from group consisting of: a reservoir model; a fine (geocelluar) grid, and upscaled dynamic grid (mathematical concepts).
14. The computer program product of claim 12, further comprising providing a structured map (Horizon.sub.map) representing the horizon/depth in which the horizontal section to be placed (mathematical concepts); selecting a layer containing the largest quantity of hydrocarbon initially in place to generate the horizon (mathematical concepts). 
15. The computer program product of claim 14, further comprising providing a number of producers and a number of injectors, N.sub.P and N.sub.WI, respectively (mathematical concepts); providing a horizontal well section length, Hz.sub.L (mathematical concepts); providing a well spacing that is the radius of the disk around the well, R.sub.D (mathematical concepts); wherein the well spacing controls the maximum number of wells that are placed based on a given map (mathematical concepts); providing N.sub.P and N.sub.WI are a maximum number of wells that cannot be exceeded (mathematical concepts).
16. The computer program product of claim 12, further comprising providing an increment to be used in optimizing the well azimuth, .delta..sub.Azimuth (mathematical concepts); providing a minimum and a maximum radius limit to restrict the well azimuth (mathematical concepts).
17. The computer program product of claim 12, further comprising providing a minimum distance between wells, D.sub.min, which is a parameter that controls the optimization of the well azimuth (mathematical concepts).

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Allowable Subject Matter
7. 	Any indication of allowability is being withheld pendent the manner in which applicant amends the claims to overcome the rejection under 101 and 112.

Conclusion
8.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	AlQahtani (US 9810052 B2) discloses a method for Local Multilateral Well Optimization using measure of profit for the cells which is formed based on productivity of the determined hydrocarbon fluid content of the cells after reservoir simulation. 
	Tilke (US 20140214387 A1) discloses well placement plan based on a reservoir model using Particle Swarm Optimization (PSO). 
Bejinariu et al. (“Black Hole vs Particle Swarm Optimization”) discloses Black Hole Algorithm (BHA), Particle Swarm (PSO) and Multi Swarm optimization (MSO).
Ding et al. (“Optimization of well placement by combination of a modified particle swarm optimization algorithm and quality map method”) discloses Optimization of well placement by combination of a modified particle swarm optimization algorithm and quality map method for injectors and producers and well spacing technique for injectors.
Jesmani et al. (“Particle Swarm Optimization Algorithm for Optimum Well Placement Subject to Realistic Field Development Constraints”) discloses Particle Swarm Optimization Algorithm for optimum well placement subject to realistic field development constraints including maintaining a minimum inter-well distance, a minimum and maximum well length, a general orientation of the wells with respect to a set platform location, and keeping the wells within specified reservoir regions.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146

/EUNHEE KIM/            Primary Examiner, Art Unit 2146